DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.        Claims 43-44, 46-47 and 49-62 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A control unit for an apparatus, the control unit comprising: a first component-carrying member provided with at least one electronic component configured to provide a function of the apparatus, wherein the first component-carrying member is a pre-formed layer of a material that is pliable at least during assembly of the control unit; a second component-carrying member which defines a user-interaction surface visible to a user of the apparatus, wherein the second component-carrying member is a pre-formed layer; a piezoelectric layer adjacent to the user-interaction surface to enable control of the at least one electronic component when the user applies pressure to the user-interaction surface to indicate a user command; an injection molded layer encapsulating at least a part of the at least one electronic component; wherein the second component-carrying member is provided with at least one further electronic component, so that the at least ; providing at least one further electronic component on the second component-carrying member; and injecting an injection moldable material onto the at least one electronic component to at least partially encapsulate the at least one electronic component within an injection molded layer so that the at least one electronic component on the first component-carrying member and the at least one further electronic component on the second component-carrying member are sandwiched between the first component-carrying member and the second component-carrying member within the injection molded layer.” as recited claim 61.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848